Case 1:99-mc-09999 Document 1820 Filed 11/15/19 Page 1 of 22 PageID #: 176540



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 SIMPLISAFE, INC., a Delaware Corporation,

                          Plaintiff,

       v.                                               Civil Action No.: __________

 COVE SMART, LLC, a Delaware Limited                    JURY TRIAL DEMANDED
 Liability Company,

                          Defendant.



                                         COMPLAINT

       Plaintiff SimpliSafe, Inc. (“SimpliSafe”) for its complaint against Defendant Cove Smart,

LLC (“Defendant”), hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for false advertising and trademark infringement arising under the

Lanham Act, 15 U.S.C. § 1051 et seq., for common law unfair competition, and for violations of

the Utah Truth In Advertising Act (the “UTAA”), Utah Code § 13-11a-1 et seq.

       2.      Defendant is engaged in an extensive, multi-faceted campaign to unfairly compete

with SimpliSafe in the market for home security products and services, including through the

dissemination of false and misleading advertisements and through a concerted effort to

misappropriate SimpliSafe’s commercial identity by making unauthorized use of SimpliSafe’s

trademarks, and by employing a variety of other unfair and deceptive practices.

       3.      SimpliSafe seeks, among other things, injunctive relief to stop Defendant’s false

advertising, trademark infringement, unfair competition, and other unfair and deceptive practices;

damages and/or disgorgement of Defendant’s profits attributable to its infringing and deceptive
Case 1:99-mc-09999 Document 1820 Filed 11/15/19 Page 2 of 22 PageID #: 176541



acts; exemplary damages; prejudgment interest; costs and attorneys’ fees; and all other relief the

Court deems just and proper.

                                              PARTIES

       4.      Plaintiff SimpliSafe, Inc. is a Delaware corporation with its principal place of

business at 294 Washington Street, 9th Floor, Boston, Massachusetts 02108.

       5.      Defendant Cove Smart, LLC is a Delaware limited liability company with its

principal place of business at 14015 Minuteman Drive, Draper, Utah 84020. Upon information

and belief, Defendant may be served with process through its registered agent, The Corporation

Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware, 19801.

                                 JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction over SimpliSafe’s federal claims relating

to false advertising, trademark infringement, and false designation of origin under 15 U.S.C.

§ 1121(a) and 28 U.S.C. §§ 1331, 1338(a) and 1338(b).

       7.      This Court has supplemental jurisdiction over SimpliSafe’s common law and state

law claims pursuant to 28 U.S.C. § 1367(a) because these claims are so related to SimpliSafe’s

federal claims that they form a part of the same case or controversy.

       8.      This Court has personal jurisdiction over Defendant because Defendant is

incorporated in Delaware, and because Defendant has sufficient minimum contacts with this forum

such that the exercise of jurisdiction over Defendant will not offend traditional notions of fair play

and substantial justice.

       9.      Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) at least because

Defendant resides in this District and is subject to personal jurisdiction in this District.




                                                   2
Case 1:99-mc-09999 Document 1820 Filed 11/15/19 Page 3 of 22 PageID #: 176542



                                 FACTUAL ALLEGATIONS

A.     SimpliSafe’s Innovative Home Security Systems.

       10.     SimpliSafe is a leading provider of non-traditional, “do-it-yourself” (or “DIY”)

home security solutions. SimpliSafe has since 2008 disrupted the home security industry by

offering products and services that allow consumers to install custom, state-of-the-art home

security systems on their own. For more than a decade, SimpliSafe has built its reputation on high-

quality, low-cost products and exceptional customer service. Today, SIMPLISAFE is a trusted,

reliable, and well-known brand in the home security space, and one of the pioneers and market

leaders in the non-traditional/DIY home security space in particular.

       11.     SimpliSafe customers choose from a variety of innovative products to create

customized home security solutions. SimpliSafe’s products include wireless security cameras,

motion sensors, entry sensors, glass-break sensors, water sensors, temperature sensors, smoke

detectors, and carbon monoxide sensors, sirens, base stations, keypads, panic buttons, key fobs,

smart locks and video doorbells. New innovative products are regularly added to SimpliSafe’s

growing product line.

       12.     SimpliSafe also offers optional, low-cost, no-contract service plans that include

features such as 24/7 live alarm monitoring and environmental monitoring over a cellular and/or

Wi-Fi connection.

       13.     Since at least as early as 2008, SimpliSafe has continuously offered its goods and

services under the trademark SIMPLISAFE (the “SIMPLISAFE Mark”).

       14.     Over the years, SimpliSafe has spent hundreds of millions of dollars advertising

and promoting its goods and services under the SIMPLISAFE Mark. As a result of SimpliSafe’s

longstanding, widespread, and continuous use, marketing and promotion of its products and




                                                3
Case 1:99-mc-09999 Document 1820 Filed 11/15/19 Page 4 of 22 PageID #: 176543



services under the SIMPLISAFE Mark, the SIMPLISAFE Mark is widely recognized as a

designation of source for SimpliSafe’s high-quality products and services.

       15.    In addition to its robust common law rights in the SIMPLISAFE Mark, SimpliSafe

owns the following registrations with the United States Patent and Trademark Office (“USPTO”)

(the “SIMPLISAFE Registrations”):

       Mark            Reg.                         Goods / Services                     First
                      Number                                                             Use

 SIMPLISAFE          4,747,810    Monitoring services for home security systems and Dec. 19,
                                  alarms for security purposes                      2008

 SIMPLISAFE          4,865,515    Base station units for controlling wireless home      Dec. 19,
                                  and personal security devices; wireless security      2008
                                  devices, namely, key pads, electronic security
                                  sensors, panic buttons, security alarms, and remote
                                  activation devices; wireless home security
                                  systems; electronic glass break detectors; smoke
                                  detectors and CO detectors; electronic water
                                  sensors for detecting leaks and floods; electronic
                                  temperature/freeze sensors

 SIMPLISAFE          5,703,463    Home and office automation systems comprising         Dec. 16,
                                  wireless and wired controllers, control devices,      2015
                                  and software for security, safety and other home
                                  and office monitoring and control applications

 SIMPLISAFE          5,172,986    Security video cameras                                Aug. 3,
                                                                                        2016

                     5,598,489    Wireless security devices, namely, security video    Aug. 3,
                                  cameras; Base station units for controlling wireless 2016
                                  home and personal security devices; wireless
                                  security devices, namely, key pads, electronic
                                  security sensors, panic buttons, security alarms,
                                  and remote activation devices, namely, remote
                                  controls for wireless security systems; wireless
                                  home security systems, namely, base stations and
                                  wireless key pads sold as a unit for controlling
                                  wireless home and security devices; electronic
                                  glass break detectors; smoke detectors and carbon
                                  monoxide detectors; electronic water sensors for



                                                4
Case 1:99-mc-09999 Document 1820 Filed 11/15/19 Page 5 of 22 PageID #: 176544




       Mark               Reg.                        Goods / Services                        First
                         Number                                                               Use
                                    detecting leaks and floods; electronic
                                    temperature/freeze sensors

Printouts from the USPTO reflecting the current status of the SIMPLISAFE Registrations are

attached at Exhibit A.

        16.     The SIMPLISAFE Registrations are valid and subsisting, are in full force and

effect, and constitute prima facie evidence of the validity of and SimpliSafe’s exclusive right to

use the relevant marks in commerce in the United States in connection with the goods and services

specified in the registrations.

B.      Defendant’s Unlawful Acts.

        17.     Defendant is a recent entrant to the marketplace for non-traditional/DIY home

security solutions. In an effort to take a short-cut to the kind of market success enjoyed by industry

pioneer SimpliSafe, Defendant has launched an extensive, multi-faceted campaign to unfairly

compete with SimpliSafe. These efforts include the dissemination of false and misleading

advertisements, a concerted effort to misappropriate SimpliSafe’s commercial identity by making

unauthorized use of SimpliSafe’s trademarks, and a variety of other unfair and deceptive practices.

        18.     At the heart of Defendant’s campaign is a web of false, misleading, and

unsubstantiated advertising claims (collectively, the “Claims”), including without limitation the

advertising claims described below.

        19.     As detailed in Paragraphs 38 through 41 below, Cove has engaged in extensive

search engine optimization (“SEO”) efforts including purchasing “SimpliSafe” as a keyword. As

a result, when consumers search specifically for SimpliSafe, they are directed to a link that purports

to “compare” Cove and SimpliSafe. The linked webpage, which previously resided at URLs



                                                  5
Case 1:99-mc-09999 Document 1820 Filed 11/15/19 Page 6 of 22 PageID #: 176545



including https://security.covesmart.com/simplisafe/ and https://security.covesmart.com/Cove-

Simplisafe/, contains numerous false and misleading comparative advertisements expressly

directed at SimpliSafe.

       20.     As depicted below, this webpage features the headline “The best SimpliSafe

alternative available,” and invites consumers to click on a downward facing arrow, which sends

them scrolling through the remaining content.




       21.     Defendant’s declaration that its product is “the best SimpliSafe alternative

available,” together with an active invitation to view the content that follows, conveys to

consumers that what follows is a comparison between Defendant and SimpliSafe. In other words,

Defendant conveys that SimpliSafe does not offer the features Defendant touts on this webpage,

including without limitation:

                     Live, 24/7 monitoring.

                     An affordable home security solution.

                     Monitoring services without a contract.

                     Cutting, edge, reliable technology.




                                                6
Case 1:99-mc-09999 Document 1820 Filed 11/15/19 Page 7 of 22 PageID #: 176546



                     Customizable systems.

                     Next day shipment.

       22.    These claims are literally false, as SimpliSafe does offer each of the above-listed

features.

       23.    The covesmart.com homepage contains additional literally false and misleading

comparative advertisements. On its homepage, Defendant invites consumers to use the following

chart to compare Defendant to “Traditional Security” and “Other DIY Systems” (e.g., SimpliSafe).

A consumer who clicks on the hyperlinks in the chart encounters additional advertising claims and

other information.




                                               7
Case 1:99-mc-09999 Document 1820 Filed 11/15/19 Page 8 of 22 PageID #: 176547



       24.      Defendant does not limit the claims presented in this chart to a specific “Other DIY

System.” Because SimpliSafe is a market leader in the “DIY” home security sector, reasonable

consumers will interpret the third column of this chart to relate at least to SimpliSafe, among other

companies.

       25.      This chart (and the associated disclosures and disclaimers) convey a number of

literally false and/or misleading or unsupported advertising claims, at least as they relate to

SimpliSafe.

       26.      For instance, Defendant claims that SimpliSafe does not offer “professional grade

protection.” In fact, SimpliSafe offers live, 24/7 professional monitoring services that are superior

to or commensurate with other “professional grade” home security service providers, including

Defendant.

       27.      In addition to making false and misleading comparative statements, the chart also

contains numerous false and misleading claims about Cove’s own products and services. For

example, Defendant claims that it offers both a “low upfront cost” and “no contracts.” In fact, to

take advantage of Defendant’s zero dollar equipment offering, consumers must commit to thirty-

six months of Cove monitoring at an increased cost.

       28.      Moreover, Defendant’s claims regarding its “lifetime equipment warranty” at least

imply that the warranty lasts for the lifetime of the purchaser or the relevant equipment. In fact,

Defendant’s “lifetime” warranty only lasts the life of a consumer’s Cove Plus Monitoring

subscription.

       29.      Defendant also claims that SimpliSafe does not offer a warranty that is equally or

more protective than Defendant’s “lifetime equipment warranty.” In fact, unlike Defendant’s so-




                                                 8
Case 1:99-mc-09999 Document 1820 Filed 11/15/19 Page 9 of 22 PageID #: 176548



called “lifetime” warranty, SimpliSafe’s warranty is not tied to subscription life, and restarts if a

consumer invokes the warranty during the relevant three-year window.

       30.     Defendant also suggests that only Defendant offers “free” upgrades. In fact,

SimpliSafe also offers a variety of free upgrades and free system add-ons to SimpliSafe customers.

Upon information and belief, this claim is also literally false.

       31.     Defendant likewise claims that it offers “more alarm types, more safeguards, more

back-ups, 100% cellular, and more customization” that “simply protect you better” than

SimpliSafe. Upon information and belief, Defendant cannot substantiate these literally false,

sweeping comparative claims.

       32.     Defendant has also advertised its products as “SimplySafer” and has employed the

hashtag #SimplySafer, as depicted below.




                                                  9
Case 1:99-mc-09999 Document 1820 Filed 11/15/19 Page 10 of 22 PageID #: 176549



       33.     Defendant’s use of the term “SimplySafer” was plainly intended to evoke

SimpliSafe, and expressly conveyed to consumers that Defendant’s products and services are safer

than SimpliSafe’s. For many of the reasons outlined above, this is yet another literally false claim.

Defendant identifies no substantiation to support its false claim that Defendants products and

services are safer than SimpliSafe’s.

       34.     Defendant also claims that “other Do-It-Yourself systems can be disarmed by

simply unplugging and removing the batteries,” as in the video posted to Facebook on October 18,

2019 and depicted below.




       35.     Again, Defendant does not in any way limit this claim to a given “do-it-yourself”

competitor. Again, given SimpliSafe’s market position, reasonable consumers will interpret this

advertisement to refer to companies including SimpliSafe.

       36.     Accordingly, this claim conveys to consumers that the SimpliSafe system can be

easily and fully disarmed by unplugging the base system and removing the batteries. This is not




                                                 10
Case 1:99-mc-09999 Document 1820 Filed 11/15/19 Page 11 of 22 PageID #: 176550



only false but also disparaging. In reality, SimpliSafe systems can and do alert SimpliSafe’s users

and/or the authorities upon this set of events.

       37.     In addition to Defendant’s extensive dissemination of false and misleading

advertisements, Defendant has also engaged in a concerted effort to misappropriate SimpliSafe’s

commercial identity.

       38.     Defendant has gone to great lengths to capitalize on the goodwill and renown of

SimpliSafe’s federally registered SIMPLISAFE Mark.

       39.     For instance, Defendant ran an aggressive search engine optimization and keyword

advertising campaign featuring the designation “Simply Safe” and the SIMPLISAFE Mark, as

depicted below:




       40.     Defendant’s use of the term “Simply Safe” or “Simply Safer” in the headline of

these advertisements (together in some instances with its use of the SIMPLISAFE Mark in the


                                                  11
Case 1:99-mc-09999 Document 1820 Filed 11/15/19 Page 12 of 22 PageID #: 176551



visible URL) was unquestionably intended to confuse consumers into believing that Defendant is

affiliated with or endorsed by SimpliSafe, when it is not.

       41.     This likelihood of confusion was exacerbated by the fact that SimpliSafe and

Defendant operate in identical industries and offer identical types of goods and services to identical

consumers through identical channels of trade, and by Defendant’s other unlawful and deceptive

practices described herein.

       42.     Defendant’s efforts to unfairly compete with SimpliSafe were also on full display

in Defendant’s copying—sometimes word-for-word—of SimpliSafe’s original advertising slogans

and other marketing materials.

       43.     For instance, Defendant almost exactly copied SimpliSafe’s well-known

advertising slogan “Stop fear at the front door,” as depicted below:

                    SimpliSafe                                          Cove




                                                 12
Case 1:99-mc-09999 Document 1820 Filed 11/15/19 Page 13 of 22 PageID #: 176552



       44.    Defendant also copied numerous design features of the SimpliSafe website and

various taglines used on the SimpliSafe website:

                   SimpliSafe                                       Cove




       45.    Defendant’s pirating of SimpliSafe’s advertising content is not limited to the Cove

website or social media campaigns. As depicted below, Defendant has gone so far as to copy,

verbatim, portions of SimpliSafe’s customer service emails:




                                               13
Case 1:99-mc-09999 Document 1820 Filed 11/15/19 Page 14 of 22 PageID #: 176553



          46.     This copying underscores Defendant’s determination to unfairly compete with

SimpliSafe by blurring the line between SimpliSafe’s products, services and features and those of

Defendant, and by free-riding on SimpliSafe’s marketing resources.

C.        Defendant’s Refusal to Make Meaningful Changes.

          47.     SimpliSafe demanded that Defendant permanently cease its unlawful acts described

above including in letters sent on October 23, 2019 and November 11, 2019.

          48.     In response to SimpliSafe’s demands, Cove made a handful of relatively minor

changes to some of the more glaringly inappropriate aspects of its advertising (like curbing use of

SimpliSafe’s exact trademark in URLs and curbing its use of some of SimpliSafe’s identical

slogans). However, Cove refuses to discontinue the false and misleading advertising claims at the

heart of this Complaint, including its dissemination of the SimpliSafe comparison landing page

described in Paragraphs 20 through 21 above. Cove continues to link consumers who search at

least Google for the term “SimpliSafe” to this webpage through keyword advertisements that invite

consumers to compare Cove and SimpliSafe. Indeed, a Google search for “SimpliSafe” continues

to        query     keyword         advertisements        that   feature    the     visible     URL

https://security.covesmart.com/Compare and that link consumers directly to the SimpliSafe

comparison          page(directly       accessible         at    https://security.covesmart.com/cove-

s/?ctid=26040&utm_source=google&utm). Cove has also refused to take down the competitor

comparison chart described in Paragraphs 23 through 31 above, and the disarming claims

described in Paragraphs 34 through 36 above.

          49.     Accordingly, Defendant has left SimpliSafe with no option other than to file this

action.




                                                     14
Case 1:99-mc-09999 Document 1820 Filed 11/15/19 Page 15 of 22 PageID #: 176554



           50.   As a direct and proximate result of Defendant’s unlawful conduct complained of

herein, SimpliSafe has suffered and will continue to suffer irreparable injury to its goodwill and

business reputation and to the SIMPLISAFE Mark.

           51.   Defendant’s unlawful conduct is and continues to be knowing, deliberate, and

willful.

                                  FIRST CLAIM FOR RELIEF
                             (False Advertising – 15 U.S.C. § 1125(a))

           52.   SimpliSafe incorporates by reference the allegations contained in the foregoing

paragraphs as if set forth fully herein.

           53.   Defendant advertises, markets, offers to sell, and sells its products and services in

interstate commerce.

           54.   Defendant willfully and deliberately made false or misleading descriptions and

representations of fact in commercial advertising and promotion that misrepresent the nature,

characteristics and qualities of Defendant’s goods and services and the goods and services of

Defendant’s competitors, including SimpliSafe. The Claims described above and incorporated

herein are literally false, either on their face or by necessary implication, or, at a minimum,

misleading.

           55.   Defendant’s false and misleading statements either deceived or had the capacity to

deceive a substantial segment of the consuming public.

           56.   Defendant’s false and misleading statements are material; they are likely to

influence the purchasing decisions of reasonable consumers of home security systems.

           57.   Defendant’s unlawful acts described herein violate Section 43(a) of the Lanham

Act, 15 U.S.C. §1125(a).




                                                  15
Case 1:99-mc-09999 Document 1820 Filed 11/15/19 Page 16 of 22 PageID #: 176555



       58.     SimpliSafe has been and continues to be damaged by Defendant’s false advertising,

including through direct diversion of sales from SimpliSafe to Defendant and the lessening of the

goodwill associated with SimpliSafe and its products and services.

       59.     Defendant’s actions complained of herein have caused and, unless enjoined by this

Court, are likely to continue to cause SimpliSafe to suffer irreparable harm; SimpliSafe has no

adequate remedy at law. SimpliSafe is therefore entitled to and seeks injunctive relief pursuant to

15 U.S.C. § 1116.

       60.     SimpliSafe has also sustained damages as a direct and proximate result of

Defendant’s actions complained of herein in an amount to be proven at trial, including without

limitation Defendant’s profits and/or gains of any kind resulting from Defendant’s unlawful acts.

       61.     Defendant’s actions complained of herein have been willful, intentional, and made

in bad faith. SimpliSafe is therefore entitled to enhanced and exemplary damages, including treble

its actual damages, an award of costs, and, this being an exceptional case, reasonable attorneys’

fees pursuant to 15 U.S.C. § 1117(a).

                               SECOND CLAIM FOR RELIEF
                     (Federal Trademark Infringement – 15 U.S.C. § 1114)

       62.     SimpliSafe incorporates by reference the allegations contained in the foregoing

paragraphs as if set forth fully herein.

       63.     Defendant, without the consent of SimpliSafe, has made use in interstate commerce

of the SIMPLISAFE Mark and trademarks that are confusingly similar to the SIMPLISAFE Mark

in connection with the sale, offering for sale, distribution and/or advertising of Defendant’s goods

and/or services.

       64.     Defendant’s use of the SIMPLISAFE Mark and trademarks that are confusingly

similar to the SIMPLISAFE Mark is likely to cause confusion or to cause mistake or to deceive



                                                16
Case 1:99-mc-09999 Document 1820 Filed 11/15/19 Page 17 of 22 PageID #: 176556



consumers into thinking that Defendant and its products and/or services are authorized by, or

affiliated, connected or otherwise associated with SimpliSafe and/or its products and/or services.

       65.     Defendant’s actions complained of herein constitute trademark infringement in

violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       66.     Defendant’s actions complained of herein have caused and, unless enjoined by this

Court, are likely to continue to cause SimpliSafe to suffer irreparable harm; SimpliSafe has no

adequate remedy at law. SimpliSafe is therefore entitled to and seeks injunctive relief pursuant to

15 U.S.C. § 1116.

       67.     SimpliSafe has also sustained damages as a direct and proximate result of

Defendant’s actions complained of herein in an amount to be proven at trial, including without

limitation Defendant’s profits and/or gains of any kind resulting from Defendant’s unlawful acts.

       68.     Defendant’s actions complained of herein have been willful, intentional, and made

in bad faith. SimpliSafe is therefore entitled to enhanced and exemplary damages, including treble

its actual damages, an award of costs, and, this being an exceptional case, reasonable attorneys’

fees pursuant to 15 U.S.C. § 1117(a).

                            THIRD CLAIM FOR RELIEF
       (Federal Unfair Competition and False Designation of Origin – 15 U.S.C. § 1125(a))

       69.     SimpliSafe incorporates by reference the allegations contained in the foregoing

paragraphs as if set forth fully herein.

       70.     Defendant’s actions complained of herein are likely to cause confusion, or to cause

mistake, or to deceive as to the affiliation, connection, or association of Defendant or its products

or services with SimpliSafe or its products or services, or as to the origin, sponsorship, or approval

of Defendant’s goods or services by SimpliSafe.




                                                 17
Case 1:99-mc-09999 Document 1820 Filed 11/15/19 Page 18 of 22 PageID #: 176557



        71.     Defendant’s actions complained of herein constitute false designation of origin and

false and misleading descriptions and representations in violation of Section 43(a) of the Lanham

Act, 15 U.S.C. § 1125(a).

        72.     Defendant’s actions complained of herein have caused and, unless enjoined by this

Court, are likely to continue to cause SimpliSafe to suffer irreparable harm; SimpliSafe has no

adequate remedy at law. SimpliSafe is therefore entitled to and seeks injunctive relief pursuant to

15 U.S.C. § 1116.

        73.     SimpliSafe has also sustained damages as a direct and proximate result of

Defendant’s actions complained of herein in an amount to be proven at trial, including without

limitation Defendant’s profits and/or gains of any kind resulting from Defendant’s unlawful acts.

        74.     Defendant’s actions complained of herein have been willful, intentional, and made

in bad faith. SimpliSafe is therefore entitled to enhanced and exemplary damages, including treble

its actual damages, an award of costs, and, this being an exceptional case, reasonable attorneys’

fees pursuant to 15 U.S.C. § 1117(a).

                                FOURTH CLAIM FOR RELIEF
                               (Common Law Unfair Competition)

        75.     SimpliSafe incorporates by reference the allegations contained in the foregoing

paragraphs as if set forth fully herein.

        76.     Defendant’s actions complained of herein constitute common law unfair

competition.

        77.     Defendant’s actions complained of herein have been willful, intentional, and made

in bad faith.




                                                18
Case 1:99-mc-09999 Document 1820 Filed 11/15/19 Page 19 of 22 PageID #: 176558



        78.     Defendant’s actions complained of herein have caused and, unless enjoined by this

Court, are likely to continue to cause SimpliSafe to suffer irreparable harm; SimpliSafe has no

adequate remedy at law. SimpliSafe is therefore entitled to and seeks injunctive relief.

        79.     SimpliSafe has also sustained damages as a direct and proximate result of

Defendant’s actions complained of herein in an amount to be proven at trial, including without

limitation Defendant’s profits and/or gains of any kind resulting from Defendant’s unlawful acts.

                               FIFTH CLAIM FOR RELIEF
                (Deceptive Trade Practices, Utah Code Ann. § 13-11a-1 et seq.)

        80.     SimpliSafe incorporates by reference the allegations contained in the foregoing

paragraphs as if set forth fully herein.

        81.     Defendant’s actions complained of herein constitute deceptive trade practices in

violation of the Utah Truth In Advertising Act (“UTAA”). Specifically, Defendant’s wide-

ranging, unlawful actions complained of herein violate at least Sections 13-11a-3(a) through (e),

3(h), 3(s), and 3(t) of the UTAA.

        82.     Pursuant to Utah Code Ann. § 13-11a-4(5), SimpliSafe notified Defendant of these

violations in letters dated October 23 and October 30, 2019, and provided Defendant with an

opportunity to promulgate a correction notice by the same media as the violating advertisements.

As of today’s date, Defendant has not promulgated such a correction notice.

        83.     Defendant’s actions complained of herein have been willful, intentional, and made

in bad faith.

        84.     Defendant’s actions complained of herein have caused and, unless enjoined by this

Court, are likely to continue to cause SimpliSafe to suffer irreparable harm; SimpliSafe has no

adequate remedy at law. SimpliSafe is therefore entitled to and seeks injunctive relief.




                                                19
Case 1:99-mc-09999 Document 1820 Filed 11/15/19 Page 20 of 22 PageID #: 176559



       85.     SimpliSafe has also sustained damages as a direct and proximate result of

Defendant’s actions complained of herein in an amount to be proven at trial, including without

limitation Defendant’s profits and/or gains of any kind resulting from Defendant’s unlawful acts.

                                      DEMAND FOR JURY TRIAL

       86.     In accordance with Federal Rule of Civil Procedure 38 and Local Rule 38.1,

SimpliSafe demands a jury trial of all issues triable to a jury in this action.

                                     PRAYER FOR RELIEF

       WHEREFORE, SimpliSafe prays for judgement against Defendant as follows:

       A.      adjudging that Defendant has violated Section 43(a) of the Lanham Act, 15 U.S.C.

§ 1125(a), Section 32 of the Lanham Act, 15 U.S.C. §1114, Utah Code Ann. § 13-11a-1 et seq.,

and has engaged in common law unfair competition.

       B.      preliminarily and permanently enjoining Defendant, its successors, agents and

employees, and anyone acting in active concert or participation with or at the behest or direction

of any of them, from

               i.      disseminating or causing the dissemination of the false and misleading

                       Claims alleged herein, together with any other false, misleading, or

                       unsubstantiated advertising claims; and

               ii.     using the SIMPLISAFE Mark or any trademark that is confusingly similar

                       to the SIMPLISAFE Mark, including without limitation “SimplySafe,”

                       “Simply Safe,” “SimplySafer,” and “Simply Safer,” and “#SimplySafer” in

                       any and all mediums;




                                                  20
Case 1:99-mc-09999 Document 1820 Filed 11/15/19 Page 21 of 22 PageID #: 176560



        C.     ordering Defendant to file with the Court and serve on SimpliSafe’s counsel within

30 days after service of any injunction, a written report, sworn under oath, setting forth in detail

the manner and form in which Defendant has complied with the injunction;

        D.     ordering Defendant to remove and/or permanently disable and/or destroy all

Internet websites, domain names, social media posts, keyword advertisements, other online

marketing or promotions, and all other materials bearing or displaying the SIMPLISAFE Mark or

any trademark that is confusingly similar to the SIMPLISAFE Mark, including without limitation

“SimplySafe,” “Simply Safe,” “SimplySafer,” and “Simply Safer,” and “#SimplySafer”;

        E.     ordering Defendant to promulgate corrective advertising by the same media and

with the same distribution and frequency as the advertising found to violate the UTAA;

        F.     declaring that Defendant’s false advertising, trademark infringement, unfair

competition and other unfair and deceptive acts were knowing, intentional, and willful;

        G.     awarding SimpliSafe compensation for any and all damages, injury or harm

incurred as a result of Defendant’s unlawful conduct, including without limitation full restitution

and/or disgorgement of all profits and benefits that may have been obtained by Defendant as a

result of its wrongful conduct;

        H.     in the alternative to actual damages, awarding SimpliSafe statutory damages under

Utah Code Ann. § 13-11a-4;

        I.     declaring that this is an exceptional case under 15 U.S.C. § 1117;

        J.     awarding SimpliSafe treble damages resulting from Defendant’s willful and

intentional conduct under at least 15 U.S.C. § 1117;

        K.     awarding SimpliSafe punitive and exemplary damages under at least 15 U.S.C. §

1117;




                                                21
Case 1:99-mc-09999 Document 1820 Filed 11/15/19 Page 22 of 22 PageID #: 176561



       L.      assessing SimpliSafe’s costs of this action and SimpliSafe’s attorneys’ fees against

Defendant under 15 U.S.C. § 1117 and Utah Code Ann. § 13-11a-4;

       M.      awarding SimpliSafe pre-judgment and post-judgment interest on each and every

monetary award; and

       N.      ordering or awarding any other such relief the Court deems just and proper.



November 15, 2019                                       Respectfully submitted,

                                                        MORGAN, LEWIS & BOCKIUS LLP

                                                         /s/ Amy M. Dudash
                                                         Amy M. Dudash, Bar No. 5741
                                                         amy.dudash@morganlewis.com
                                                         The Nemours Building
                                                         1007 North Orange Street, Suite 501
                                                         Wilmington, DE 19801
                                                         Telephone: +1.302.574.3000
                                                         Facsimile: +1.302.574.3001

                                                         Attorney for Plaintiff
                                                         SIMPLISAFE, INC.

Joshua M. Dalton (pro hac vice forthcoming)
josh.dalton@morganlewis.com
One Federal Street
Boston, MA 02110-1726
Telephone: +1.617.341.7700
Facsimile: +1.617.341.7701

Kathryn A. Feiereisel (pro hac vice forthcoming)
katie.feiereisel@morganlewis.com
77 West Wacker Drive, Fifth Floor
Chicago, IL 60601
Telephone: +1.312.324.1000
Facsimile: +1.312.324.1001

Attorneys for Plaintiff
SIMPLISAFE, INC.




                                                22
